ORDER
Respondent pled guilty to seven counts of knowingly, willfully, and unlawfully making and accepting a contribution in the name of another person, and aiding and abetting others in the commission of that offense in violation of 2 U.S.C. § 441f and 18 U.S.C. § 2. Pursuant to Paragraph 17(A) of the Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR, the Commission on Lawyer Conduct asks this Court to issue place respondent on interim suspension, prohibiting respondent from practicing law in this State.
IT IS ORDERED that the petition is granted and respondent is placed on interim suspension until further order of this Court.
/s/Jean H. Toal, A.C.J.
FOR THE COURT